Citation Nr: 0310561	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, among other things, denied 
a rating higher than 10 percent for degenerative changes of 
the lumbosacral spine and denied rating the veteran's 
bilateral knee disability higher than a single rating of 10 
percent.  During the course of this appeal, the RO granted a 
20 percent rating for the veteran's back disability and 
separate 10 percent ratings for the veteran's knee 
disabilities; however, the veteran has continued his appeal, 
requesting that even higher evaluations be assigned for each 
disability.

The Board first considered the veteran's claims on appeal in 
August 2000.  A remand to the RO was required at that time as 
additional evidence had been added to the claims folder prior 
to its transfer to the Board, but the RO had not considered 
that evidence.  Accordingly, the case was remanded in order 
for the RO to consider the new evidence and further develop 
the medical record.  The RO completed all requested 
development and returned the claims folder to the Board as 
the veteran maintained that higher ratings were appropriate.  
Unfortunately, even though the record evidence appears to be 
sufficient upon which to render a final appellate decision, 
this matter must once again be remanded in order for the RO 
to cure a procedural defect.



REMAND

The evidence of record shows that the veteran submitted a 
request for an increase in VA compensation benefits in August 
1998.  The highest ratings available for each disability were 
not granted by the RO over the course of the veteran's 
appeal.  As such, the RO issued a statement of the case in 
November 1998, and supplemental statements of the case in 
November 1999, May 2001, and February 2003, explaining why 
the requested benefits could not be granted.  The most recent 
supplemental statement of the case included a recitation of 
the revised VA regulation 38 C.F.R. Section 3.159 which sets 
forth a claimant's rights and responsibilities in the 
development of claims.

While the veteran's appeal was pending, the President signed 
into legislation the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice included a request for claimants to respond 
within thirty days of the date of the letter as provided in 
38 C.F.R. Section 19.9(a)(2)(ii).  This portion of the 
regulations, however, was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his/her claim 
following notice of the VCAA as opposed to only thirty days 
as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a veteran's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and recent opinion of the Federal Circuit in conjunction with 
the veteran's claims folder, which is void of any notice of 
the VCAA other than a recitation of the new 38 C.F.R. Section 
3.159 in the most recent supplemental statement of the case, 
the Board finds that it has no alternative but to remand this 
matter once again to the RO to ensure that the veteran is 
given proper notice of his rights and responsibilities under 
the VCAA, allowed the appropriate time in which to respond to 
the notice of the VCAA and/or waive that response time, and 
to ensure that all duty to notify and duty to assist 
obligations of VA are met.  The Board fully acknowledges the 
frustration expressed by the veteran as a result of the 
lengthy duration of this appeal and would like nothing more 
than to render a final decision in this matter.  Given the 
stand that his own representative has taken with respect to 
VA's duties under the VCAA, however, it appears that even 
though the medical record is thoroughly developed, a remand 
is required to cure the procedural defect.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



